Title: To John Adams from Francis Dana, 4 October 1782
From: Dana, Francis
To: Adams, John




Septr: 23d. 1782 4 October N.S.

Dear Sir

Please to forward the enclosed letters three in number, by the earliest different opportunities. Do not send either in the same enclosures with any others you have already received from me or shall receive hereafter. If you have the same Cypher sent to you, and you have patience to do it, decypher one of them. They contain a matter I have hinted to you long since as presenting a clue to a certain piece of advice given to me wh. I did not follow—You will recollect it at once as you also disapproved of it. Your picture not yet come to hand. From your Friend & Humble Servant.
